Citation Nr: 1102987	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a left hip and pelvic 
disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2002 to October 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the above claims.  This appeal was remanded 
for additional development in June 2007 and October 2008.


FINDINGS OF FACT

1.  The Veteran's left hip and pelvic disorder was incurred 
during military service. 

2.  The Veteran's low back disorder was incurred during military 
service. 

3.  The Veteran's bilateral shoulder disorder was incurred during 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left 
hip and pelvic disorder have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2010).

2.  The criteria for entitlement to service connection for low 
back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2010).

3.  The criteria for entitlement to service connection for 
bilateral shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for a left hip and pelvic disorder, a low back 
disorder, and a bilateral shoulder disorder.  This award 
represents a complete grant of the benefits sought on appeal.  
Thus, any deficiency in VA's compliance is deemed to be harmless 
error, and any further discussion of VA's responsibilities is not 
necessary.

The Veteran contends that she suffered chronic injuries to her 
left hip and pelvis, lower back, and bilateral shoulders during 
service.  Specifically, she contends that she suffered stress 
fractures of the bilateral hips during basic training, and that 
this initial injury led to the development of her lower back and 
shoulder disorders.  See February 2005 appeal.  She also asserted 
that these injuries still cause her pain and affect her daily 
life.  Id.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that a disease was incurred in service.  
38 C.F.R. 
§ 3.303(d). 




The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 
187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's entrance examination notes a history of back pain, 
but no back disability is noted.  The examination comments show 
that she reported sustaining a strain in the lower back in 
February 2002 and was prescribed three weeks of rest and physical 
therapy.  The physician noted that she has been "fine since."  
Private treatment records show a diagnosis of lumbar strain, 
noted to be "improving" from March 2002.  The clinic notes show 
that her examination was normal and that she was making gradual 
gains. Her range of motion was within normal limits.  In April 
2002, she was noted to be "much improved" and "making 
excellent gains."  Later that month, her lumbar strain was 
determined to be "well-healed" and she was released to return 
to work without restrictions or the need for further follow-up.

A Veteran is presumed to be in sound condition when examined, 
accepted and enrolled in service except as to defects, 
infirmities, or disorders noted at entrance into service or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions that are recorded in examination 
reports are to be considered as noted.  38 C.F.R. §3.304(b).  A 
history of pre-service existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  Id.  Here, 
no existing disability is noted on the examination report, only a 
history, such that there is no condition "noted" at entry to 
service.  Furthermore, the medical evidence of record shows that 
the Veteran's lower back strain was completely healed prior to 
entry to service.  Therefore, the Veteran is presumed sound.

The Veteran's service treatment records show that the Veteran 
first complained of hip pain in January 2003.  X-rays that same 
month showed a normal left hip.  The Veteran received regular 
evaluations for her hip condition, initially only concerning the 
right hip.  However, a bone scan was performed in August 2003 
that showed increased activity in both sacroiliac joints, 
although possibly worse on the right than the left, raising the 
possibility of early sacroiliitis bilaterally.  Minor changes 
also were seen on the inferior end-plate to the anterior of the 
L4 vertebral body.  She was then seen in the orthopedic clinic in 
September 2003 for a full evaluation.  The examination notes show 
that the Veteran had a nine month history of hip pain, beginning 
three weeks into basic training.  The Veteran showed an increased 
uptake in the bilateral inferior pubic ramus, the right greater 
than the left, and the sacroiliac joints.  The assessment given 
was bilateral stress fractures of the inferior pubic ramus, 
stable.  

The service treatment records show that the Veteran had recurrent 
orthopedic problems throughout her period of active service: the 
file contains three physical profiles for bilateral pelvis stress 
fractures, dated from September 2003 to March 2004.  In October 
2003, a medical examination report was completed showing 
bilateral shoulder pain on extension and abduction and lower back 
pain.  With regard to the back pain, the report specifically 
indicated that the Veteran's "spine, other musculoskeletal" was 
abnormal.  This abnormality is described as lower back pain / 
sacro-iliac joint pain on palpation at L3, 4, 5, S1 and the 
sacro-iliac joints.  A summary in this report adds that there was 
a decreased range of motion.  With regard to the hips, only right 
hip pain is noted.  

In November 2003, the Veteran was seen in the clinic for hip 
pain, reporting symptoms bilaterally, but primarily on the right 
side.  That same month, the Veteran underwent an examination 
pursuant to Medical Evaluation Board determination.  She reported 
complains of lower back pain and bilateral hip pain.  The 
examiner determined that the Veteran failed to meet retention 
criteria due to her orthopedic disorders, and listed diagnoses of 
chronic stress fractures of both inferior pubic rami, the 
sacroiliac joints, and the inferior-anterior end plate of the L4 
vertebral body.  On her medical history form completed in 
anticipation of this examination, the Veteran also complained of 
shoulder pain.  She was granted physical disability separation in 
July 2004.  

The Veteran was provided with a VA examination in August 2004.  
The examiner indicated that her claims folder was not available 
for review.  No conditions were diagnosed beyond pain and no 
opinions were provided.  The Veteran submitted a statement 
objecting to the adequacy of this examination in June 2005, and 
another examination was scheduled for August 2005 with a QTC 
physician.  The physician diagnosed the Veteran with a bilateral 
stress fracture of the inferior public ramus with reports of pain 
and objective findings of painful range of motion, bilateral 
shoulder bursitis with reports of pain and objective findings of 
painful range of motion, and lumbar strain with reports of pain 
and painful range of motion.  The physician also noted that 
stress fractures often do not show up on x-rays and that bone 
scans are needed to verify their existence.  No etiological 
opinion was provided.

The Veteran submitted private treatment records showing that she 
was diagnosed with osteoporosis of the hip and spine in December 
2005.  Records dated through May 2006 show continuing treatment 
for this condition, primarily with vitamin D supplements.  

In June 2008, the Veteran was provided with another VA 
examination for the purpose of obtaining an etiological opinion.  
The claims folder was not available for review and the examiner 
was, therefore, not able to make a determination.  Therefore, the 
Veteran a supplemental opinion was requested and provided in 
August 2009.  The examiner diagnosed the Veteran with 
scapulothoracic pain of the bilateral shoulders, right greater 
than left, thoracolumbar strain, bilateral sacroiliac joint 
dysfunction, right greater than left, and pubic symphysis 
dysfunction.  In August 2009, the examiner amended the diagnosis 
of the Veteran's shoulder disability to "scapular thoracic 
strain," although it is possible this was done in error as the 
notes also indicate that the diagnoses provided should be 
identical to those provided in the June 2008 report.  However, as 
the examiner provided this diagnosis upon review of the Veteran's 
claims folder an in consideration of her medical history, the 
Board resolves the ambiguity in favor of the Veteran and finds 
that the examiner properly diagnosed her with scapular thoracic 
strain.  The examiner could not confirm the existence of 
osteoporosis or stress fractures at the time of the June 2008 
examination.  After reviewing the claims file, he determined that 
the evidence indicated that the Veteran's August 2008 bone scan 
showed no continuing existence of stress fracture, but was still 
unable to determine the continuing existence of osteoporosis.  
Following review of the medical records, the examiner opined that 
the Veteran's scapular thoracic strain, lumbosacral strain, 
bilateral sacroiliac joint dysfunction,  and public symphysis 
dysfunction were "at least as likely as not the same as treated 
in service." 

The Board finds that the Veteran's account of her symptoms in 
service and reports of continuing symptomatology are credible, as 
they are corroborated by her service treatment records and VA 
examination reports.  Furthermore, the Veteran is competent to 
testify to symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  
Furthermore, the Board finds that the medical evidence of record 
shows that the Veteran suffers from present left hip, lower back, 
and shoulder disabilities that had their onset in service and 
have continued since service.  As such, the Board finds no 
adequate basis to reject the competent medical evidence and lay 
testimony of record that is favorable to the Veteran, based on a 
lack of credibility, competency, or probative value.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 
Vet. App. 22, 26 (1998).  The evidence establishes a current 
diagnosis of scapular thoracic strain, lumbosacral strain, 
bilateral sacroiliac joint dysfunction, and public symphysis 
dysfunction; the Veteran's service treatment records show 
objective medical evidence of hip and back conditions and 
establish treatment for shoulder pain, back pain, and hip pain; 
and competent medical evidence indicates that the presently 
diagnosed disabilities listed are the same conditions that were 
treated in service.  Accordingly, the Board finds that the 
evidence supports service 



connection for a left hip and pelvic disorder, a lower back 
disorder, and a bilateral shoulder disorder.  


ORDER

Service connection for a left hip and pelvic disorder is granted. 

Service connection for a low back disorder is granted. 

Service connection for a bilateral shoulder disorder is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


